Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Uni-Pixel, Inc. and subsidiaries: We consent to the use of our reports dated February26, 2015, with respect to the consolidated balance sheets of Uni-Pixel, Inc. and subsidiaries as of December31, 2014 and 2013, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2014, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2014, incorporated herein by reference. /s/ PMB Helin Donovan PMB Helin Donovan Austin, TX November 12, 2015
